DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 recites “in first a range”, this should likely recite “in a first range”.  
Claim 16 should end with a period(.). 
Claim 28 recites “the optical reflection” and “the maximum number of pulses”, these recitations lack proper antecedent basis and the word “the” should be replaced with “an” or “a” where appropriate. 
Claim 29 recites “the solid-state laser”, this language lacks proper antecedent basis, the word the should be replaced with “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3  and 17 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 3 and 17 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   Claim 2 line 1 recites “the eye”, claim 3 line 5 recites “the retina” and claim 17 line 3 recites “the trabecular meshwork” each limitation is a positive recitation of a human body part.   It is suggested that the word “the” is replaced with “an” and “a” respectively. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites that the control unit is configured to detect an emergence of a blister or a qualitative alteration in the optimal reflection or backscattering of light, to reduce the maximum number of pulses if a treatment threshold is reached”.    The specification provides no discussion as to how the control unit is specifically configured to detect an emergence of a blister or qualitative alteration in the optical reflection or backscattering of light.   Further, it is not disclosed if this is something that is somehow sensed or otherwise determined.   
Claims 7, 16, 29, 31 and 32 each recite square spots.  The specification gives no guidance as to how spots are specifically made to be square.  There is no discussion as to how the laser is configured or otherwise used to create a square spot.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 15-16, 29 and 31-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein singles spots or spots which are bundled in the form of pattern whose shape and spot distance are adjustable.”  This language is grammatically incorrect and not understood.  It is unclear how a single spot(s) can be bundled in the form of a pattern, it is also unclear how the shape and distance are adjustable.  
Claim 7 recites “with the following further parameters” this language lacks proper antecedent basis and is also grammatically incorrect and not understood.  The claim continues to recite “square spot with an edge length of 50 µm, and spot patterns with square spots that are directly set adjacent to each other with an outer, approximately octagonal shape with a diameter of 400 µm”.  It is unclear if there are several spots or a single spot based on the language “square spot”.  It is also unclear how something can be approximately orthogonal and also have a diameter.   Diameter is specific to a circle or oval.  
Claim 29 recites “which are set in a dense packing”.  It is unclear what applicant intends “dense packing” to be.  The metes and bounds of the language “dense packing” is subjective and cannot be determined from the claim language. The claim further recites “in particular” this language is not customary in claim language and is unclear.  
Claims 15-16, 29 and 31 each recite “dense packing”. The metes and bounds of the language “dense packing” is subjective and cannot be determined from the claim language. The claim further recites “in particular” this language is not customary in claim language and is unclear.  
Claim 32 recites “approximately octagonal shape with a diameter of 400µm”.   It is unclear what an approximate octagon is or could be it is also unclear how an octagon can or does have a diameter.  
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,973,687. This is a statutory double patenting rejection.  Claim 2 of the current application recites “the eye” in line 1 whereas claim 1 of U.S. Patent No. 10,973,687 recites “an eye”.   Once the claim language is brought into compliance with 35 USC 101 the language will be identical.   For the purpose of double patenting in this case the claim language is considered to be identical.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 11-23 of U.S. Patent No. 10,973,687. Although the claims at issue are not identical, they are not patentably distinct from each other.
17/202,530
10,973,687
Common subject matter 
2
1
A laser system for a minimally invasive, cell-selective laser therapy at the eye, comprising: a frequency-doubled, continuously operating solid-state laser with a pumping source and a control unit; wherein the control unit is configured to regulate the pump source such that the solid-state laser selectively emits individual pulses with pulse lengths between 50ns and continuous, wherein the control unit is further configured to allow a user to select the pulse lengths in first a range from 50 ns to 50 s for selective therapies and in a second range from 50 s to continuously for coagulative or stimulating therapies, and wherein an energy density of the pulses emitted by the laser varies in dependence of the pulse length.
11
3
wherein the control unit is designed to vary the pumping current of the pump source in such a way that the pulse lengths and thus the energy density of the individual pulses of an entire pattern or also of the individual pulses within a pattern are adjustable.
12
4
wherein the control unit controls the pulse lengths and thus the energy density of the individual pulses of an entire pattern or also of the individual pulses within a pattern are alternating.
13
5
wherein the control unit comprises an operating menu with one or more predetermined parameter sets for different selective therapy forms in the eye.
14
6
wherein the following parameters are taken into account in parameter sets of an operating menu of the control unit: spot size, spot distance, 5Application No. 17/202,530 shape of the pattern, pulse length, energy density and number of pulses as well as repetition rate.
15
13
wherein the control unit controls spot sizes for an individual pulse in a range of 50 m to 100 pm for selective laser trabeculoplasty, laser spots being placed next to each other in a dense packing.
16
14
wherein the control unit controls the laser spots being placed next to each other in the dense packing as a square spot.
17
15
wherein the control unit controls the laser to apply maximum patterns of 400 x 400 um2 generated in the trabecular meshwork.
18
11
wherein the control unit controls the laser to apply a pattern of square laser spots.
19
12
wherein the control unit controls the laser to apply an octagonal pattern made of 52 square laser spots.
20
16
wherein the solid-state laser is configured to emit a laser wavelength in the green or yellow spectral range that selectively destroys lipofuscin at a retina.
21
17
wherein the solid-state laser is configured to emit a laser wavelength of 532 nm, 561 nm, 577 nm or 586 nm, that selectively destroys lipofuscin at the retina.
22
18
wherein the solid-state laser is configured to emit individual pulses with pulse lengths in the ms-range for thermal millisecond laser coagulation.
23
19
wherein the control unit is configured to calculate a center size of a damage zone with a lateral and axial expansion from a size of an optical spot at a treatment location, a pulse length, an energy density and to thereby take into account a magnification of a contact glass that was used.
24
20
wherein the control unit is configured to select parameter sets for the solid-state laser from an ascertained center size of a damage area.
25
21
wherein the control unit is configured to determine the size of an irreversibly damaged center to then select a spot distance of the individual pulses in such a way that no overlapping of irreversible damage occurs.
26
22
wherein the control unit is configured to measure a course of a temperature by opto-acoustic detection and to use the temperature as a therapy criterion.
27
23
wherein the control unit is configured to measure a course of a temperature by opto-acoustic detection and to use the temperature as a therapy criterion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-30 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanker et al. US 2015/0111275.
Regarding claim 29 as understood: Palanker discloses a laser system (paragraph 0012) for selective laser trabeculoplasty (paragraphs 0009 and 0052, this is also considered to be functional and/or intended use), wherein a solid state laser (paragraph 0169) emits individual pulses (paragraph 0012) with pulse lengths ranging from 50 ns-500 ns (paragraph 0147), with spot sizes of 50µm to 100µm (paragraph 0149) for an individual pulse.   The remainder of the claim language is unclear and indefinite.   The pattern is disclosed in paragraph 0149.  
Regarding claim 30 as understood:  Palanker discloses that the solid-state laser emits individual pulses with lengths of 200 ns (paragraph 0147).
Regarding claims 33-34 as understood:  Palanker discloses that the individual pules have energies of 2-50µJ and 25 µJ
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792